DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Initial Note
	Amendment filed on 03/08/2021 is entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The amendment provides consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the inventive subject matter, overall.

The application has been amended as follows: 
	For claim 12, the claim limitation “...the location...” in line 1 has been amended to read --a location--.
For claim 12, the claim limitation “...an ultrasound probe...” in line 4 has been amended to read –the ultrasound probe--.
a position--.
For claim 15, the claim limitation “...an ultrasound image frame...” in line 2 has been amended to read – the ultrasound frame image--.
For claim 29, the claim limitation “...the location...” in line 1 has been amended to read --a location--.
For claim 29, the claim limitation “...the position...” in lines 4 and 7 has been amended to read –a position--.
For claim 29, the claim limitation “...an ultrasound probe...” in line 7 has been amended to read –the ultrasound probe--.
For claim 29, the claim limitation “...the data...” in line 13 has been amended to read –
For claim 29, the claim limitation “...an ultrasound image frame...” in line 17 has been amended to read –the ultrasound image frame--.
For claim 35, the claim limitation “...the ultrasound image frame...” in line 2 has been amended to read – the ultrasound frame image--.
For claim 35, the claim limitation “...a target...” in line 3 has been amended to read –the target--.

Reason for Allowance
Claims 12-20 and 29-38 are allowed over prior arts of record.

Regarding claim 12, a medical ultrasound system for producing a location of an ultrasound probe and ultrasound frame image in relation to at least one pre-selected anatomical reference, the medical ultrasound system comprising first sensor fixed to a probe head of the ultrasound probe, an anatomical reference sensor for tracking a position of one pre-selected anatomical reference on a deformable structure of a patient, and a body sensor for dynamically tracking a body orientation of the patient in reference to a known object independent from the tracked position of the at least one pre-selected anatomical reference; a processor configured to dynamically reference the probe head position and the ultrasound frame data to the position of the at least one pre-selected anatomical reference and the body orientation of the patient based on the received data; load a previous image from a previous examination of the patient, the previous image comprising a marked targeted associated with a target of the patient; and simultaneously display real time probe frame position and orientation and a second probe frame position and orientation from the previous examination over a save bod part diagram, in combination with the other features recited in claim 12. 
Regarding claim 29, a method for producing a location of an ultrasound probe and ultrasound image frame in relation to at least one pre-selected anatomical reference point of a patient, the method comprising the steps of: using an anatomical reference sensor to track a position of at least one pre-selected anatomical reference point on a deformable structure of the patient; using a probe sensor to track a position and orientation of an ultrasound probe in a body coordinate system; using a body sensor to track a body orientation of the patient during the current ultrasound procedure independent from the tracked position of the at least one pre-selected anatomical reference; determining a positional relation between the body orientation of the patient and a position of a reference object; registering the position of the reference object with a spatial reference frame of the ultrasound image frame; calculating position coordinates of a target in the ultrasound image frame; and determining if the position coordinates of the target are within a selected spatial range from a previously recorded target  , in combination with the other features recited in claim 29. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793      

/Oommen Jacob/             Primary Examiner, Art Unit 3793